Citation Nr: 0905826	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO 05-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a psychiatric disorder, including depressive neurosis, 
with anxiety features, in remission. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1966 until June 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

The record indicates that the Veteran requested a BVA travel 
board hearing, in January 2005; however, he withdrew that 
request in March 2005, and requested a RO Hearing Officer 
hearing. The record indicates that a RO hearing was scheduled 
for July 2005, but that the Veteran cancelled his hearing and 
has not requested a new one. As such, the request for a 
hearing is deemed withdrawn. 

The June 2004 rating decision also included a denial of 
service connection for a right foot burn and continued 
denials for a fungus, claimed as a bilateral foot disorder, 
and a right shoulder disorder, based on no new and material 
evidence. These claims have not been prepared for appellate 
review, as no notice of disagreement was submitted in 
conjunction with these claims.


FINDING OF FACT

The Veteran's service-connected psychiatric disorder, 
including depressive neurosis, with anxiety features, in 
remission, is not manifested by more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal).



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
psychiatric disorder, including depressive neurosis, with 
anxiety features, in remission, have not been met. 38 
U.S.C.A§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R§§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9433 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits 38 U.S.C.A§§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp2007); 
38 C.F.R§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R§ 3.159(b)(1). Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO Mayfield v. Nicholson, 444 F.3d 1328 (FedCir2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

In this case, a letter the notice requirements under 
38 C.F.R§ 3.159(b)(1) was sent to the Veteran in March 2004, 
prior to the initial RO decision that is the subject of this 
appeal. The letter informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence. 

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim. It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim. 

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006. 
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied. 

The Board acknowledges that the March 2004 VCAA letter does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice. Nonetheless, such presumption has been overcome 
for the reasons discussed below.  

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim. Specifically, 
the June 2004 rating decision and December 2004 Statement of 
the Case provided information regarding symptoms indicating a 
higher rating, including how his symptoms may impact his 
daily life and work. Based on the evidence above, the Veteran 
can be expected to understand from the various letters from 
the RO what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence. Specifically, he reported that 
he was unable to work and reported impairment of thought to 
indicate a worsening of his disability in a January 2005 VA 
Form 9. Furthermore, in the September 2008 Appellant's Brief, 
the Veteran's representative relayed reports of difficulty 
with daily functions, as well as knowledge of rating 
criteria. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication. Therefore, the 
presumption of prejudice is rebutted. For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A§ 5103A; 38 C.F.R§ 3.159. 

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records and identified private medical 
records. He has also submitted statements. Although the 
August 2005 VA examiner noted that a social and industrial 
field survey would be beneficial, he did not find that one 
would be necessary. In contrast, the April 2007 VA examiner 
found that a social work assessment was not necessary As 
such, no such assessment has been provided. The Board further 
notes that multiple VA medical examinations were provided, 
including in April 2004, August 2005, and April 2007. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (FedCir2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 
38 U.S.C.A§ 1155; 38 C.F.R§ 4.1. Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings. If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation. Otherwise, the 
lower rating will be assigned 38 C.F.R§ 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran 38 C.F.R§ 4.3. 

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R§ 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App 55 (1994). A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings. See. Hart v. Mansfield, 21 
Vet. App. 505 (2007). In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9433, 
provide for a 50 percent rating when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R§ 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job). A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships. See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.


Merits of the Claim
 
The Veteran essentially contends that his service-connected 
psychiatric disorder, including depressive neurosis, with 
anxiety features, in remission, is more severe than indicated 
by his previously granted 30 percent evaluation.

A March 2004 private medical record, from P.G.C., noted that 
the Veteran reported that he was about to commit suicide 
three months previously, but had been stopped by his wife. He 
reported being sad and uneasy due to his family and economic 
problems. He was not currently suicidal. 

A March 27, 2004 private medical record, from M.R.O., 
reported a diagnosis of severe, recurrent major depression 
with psychotic features/alcohol dependency. The examiner 
found the Veteran to care for his hygiene and found him 
lightly scruffy with clean clothes. He reported partial 
ability to engage in social participation and that he 
maintained effective communication with his family and 
partial communication with his partner, with whom he had some 
differences with when he drank. The examiner found him not to 
maintain visual contact, but to respond spontaneously and 
maintain logical conversation. Mood was slightly down and 
anxious. The examiner reported that he was able to handle 
daily life tensions, unable to concentrate on one activity, 
and partially able to establish an adequate budget. His 
suicidal attempt was because his money was not enough to pay 
his normal payments and other situations. 

A March 29, 2004 private medical record, from M.R.O., noted 
that the Veteran had an exacerbation of depressive symptoms, 
including constant anxiety, irritability, anhedonia, and 
recurrent death thoughts. He reported two recent suicidal 
gestures, including hanging himself and a knife. He also had 
intermittent sleep and nightmares. His stressors included his 
economic problems due to retirement and abandonment of 
treatment. He drank daily and showed relapse symptoms 
including shaking, anxiety, and irritability. He was oriented 
times three, irritable, sad, anxious, and uneasy. He also 
showed alcohol withdrawal. 

A VA examination was provided in April 2004 for mental 
disorders. The examiner noted that there were no psychiatric 
hospitalizations in the computer files, though the Veteran 
reported hospitalizations in March 2004 at the S.J.C.H. for 
four days and a previous hospitalization at Panamericano. The 
Veteran reported that he was not receiving his previously 
determined U.S. Postal Service pension and that he was 
depressed for that reason. He denied suffering any 
cerebrovascular accident (CVA) or myocardial infarction (MI). 
He also reported suicidal ideas and plans, but denied 
drinking since hospitalization and drug use. 

The April 2004 VA examiner generally found him to be clean 
and adequately dressed and groomed, as well as alert and 
oriented times three. His mood was depressed and affect 
constricted, but attention was good and concentration fair. 
His speech was clear and coherent and his insight and 
judgment were fair. He was not hallucinating and was not 
suicidal or homicidal; he exhibited good impulse control. 

The Veteran reported no impairment of thought processes or 
communication. He had suicidal ideas and plans. He maintained 
his personal hygiene and did other activities, but complained 
of poor sleep. He was oriented; no memory loss was found. The 
April 2004 VA examiner found his depression to be due to 
financial difficulties. The examiner also diagnosed him with 
dysthymia and alcohol dependence, in alleged remission A GAF 
of 60 was assessed. 

A February 2005 VA consult noted that the Veteran did not 
report feelings of sadness, a loss of interest in activities, 
change in appetite, crying spells, or trouble sleeping. He 
also did not report poor concentration, feelings of 
worthlessness or guilt, or self harm or harm of others 
ideation, despite a previous self harm attempt. He denied 
hearing or seeing things not noted by other people and ever 
having disorganized speech or behavior. He also reported no 
self-esteem or grandiosity ideation. 

The February 2005 VA examiner found him to have fair grooming 
and hygiene, with good eye contact. His speech was 
spontaneous, with adequate volume and production, and 
coherent and fluent. His mood was tense and affect 
appropriate. Thought process was coherent, goal directed, and 
relevant. There was no suicidal or homicidal ideation or 
death wishes, as well as no auditory or visual 
hallucinations. He was awake, alert, and oriented times 
three, with intact memory and good concentration and 
attention. His insight and judgment were fair. He was 
diagnosed with major depressive disorder by history and a GAF 
of 65 was assessed.

A May 2005 VA screening note reported that the Veteran was 
apparently in crisis and referred to death wishes due to his 
many family and physical problems. He also reported voices 
calling him, seeing shadows, and persecutory ideas. He had a 
history of suicidal acts and self harm, which he reported 
that he did not admit such symptoms to the VA hospital. 

The May 2005 VA examiner found him alert and attentive. He 
appeared agitated, but with appropriate grooming. His affect 
was congruent with his anxious and depressed mood. There was 
no perceptual disturbance, such as hallucinations. He also 
had passive suicidal ideation, without a plan. His insight 
was limited and judgment impaired; memory was intact. 

A May 2005 private medical report, from Dr. O.C., noted that 
the Veteran had been receiving psychiatric treatment since 
November 1995. The Veteran presented relapses of depressive 
symptoms related to his physical limitations and was 
currently disabled and unable perform his own labors. The 
examiner noted that his depression was chronic and resistant 
to treatment, with poor progress and diagnosed him with 
Severe Major Depression and assessed a GAF of 50. 

An initial VA evaluation was provided on June 8, 2005. The 
Veteran reported that he had been feeling sad, but that he 
had worsened after a CVA two months prior, which increased 
his sadness. He felt isolated at times, as well as frustrated 
and hopeless. He denied suicidal ideas, though admitted 
previously presenting with death wishes. He also had past 
parasuicidal behavior. He was diagnosed with major depressive 
disorder, recurrent, dysthymia by history and a GAF of 55-60 
was assessed. He was also admitted to a day hospital program.

A VA consult was provided on June 23, 2005. The examiner 
reported that the Veteran had been admitted to PMR for 
rehabilitation after CVA, and that a consult was requested to 
determine suicidality following a self-inflicted superficial 
laceration to the forearm. The Veteran reported that he had 
not intended to kill himself, but had wanted to hurt himself 
and feel pain. He reported feeling ashamed and understood it 
was foolish, but also reported feeling vulnerable and unable 
to control his impulses. 

The June 23, 2005, VA examiner found him to be calm and 
cooperative, with adequate eye contact, but to have crying 
spells. There was no psychomotor agitation or retardation. 
Speech was adequate, with prosody and velocity. Mood was 
depressed and angry; affect was restricted. The Veteran had 
suicidal ruminations on/off and present death wishes. No 
delusional ideation was elicited, and no obsessions or 
compulsions were identified. His main concerns were physical 
deterioration, economic problems, and worsening of emotional 
problems. He had no hallucinations or illusions. His thought 
process was coherent, relevant, and logical. He was also 
alert and well oriented, with an intact memory to most 
events. His insight and judgment were superficial and poor. 
The examiner found him to be very vulnerable and unable to 
control his impulses; he would benefit from a structured 
inpatient psychiatric treatment to control his self-harm 
behavior and stabilize acute symptomatology. 

Another VA examination was provided in August 2005. The 
examiner found the Veteran to be clean, but poorly dressed 
and groomed. He was alert and oriented times three, but mood 
was depressed and affect constricted. His attention and 
concentration was fair and memory fair and selective. Speech 
was clear and coherent. He was not hallucinating and was not 
suicidal or homicidal. His insight and judgment were poor, 
but he exhibited good impulse control. He kept minimal 
personal hygiene. He was oriented, but complained of some 
memory impairment No panic attacks were described. He 
reported being depressed and anxious. The examiner found him 
to have dysthymic disorder and assessed a GAF of 60. 

In February 2006, the Veteran's private psychiatrist, Dr. 
J.M.C., reported in a letter that the Veteran had worsened 
since developing CVA. He reported that the Veteran needed 
help with activities of daily living and presented severe 
sadness, crying spells, voices, hopelessness, and 
worthlessness. Dr. J.M.C. also found him incapable of 
engaging in any gainful activity, and diagnosed him with 
major depression, severe, with psychosis, and assessed a GAF 
score of 40. 

A February 17, 2006, VA progress note described his thought 
content, mood, and affect as normal. His thought process was 
coherent, relevant, and logical. He was also oriented to all 
spheres, had an intact memory, and fair insight and judgment. 
In a subsequent addendum to that note, the examiner noted 
that the Veteran could not continue to be followed by the 
mental health clinic since he was actively using alcohol, 
which was causing his depression. 

A new VA examination was provided in April 2007. The Veteran 
reported symptoms including moderate feelings of hopelessness 
and helplessness, the latter of which started after his CVA. 
He also claimed moderate, daily depression and anxiety. 

The April 2007 VA examiner found him to have disheveled 
clothes, spontaneous speech, a constricted affect, and 
dysphonic mood. His attention was intact, but he was unable 
to perform serial 7's and was able to spell a word forward 
and backwards. He was oriented to person, time, and place; 
thought process and content were unremarkable. There were no 
delusions or hallucinations. He understood behavior outcome 
and did not have inappropriate behavior. There was also no 
obsessive/ritualistic behavior or panic attacks, as well as 
no homicidal or suicidal ideation. He had good impulse 
control and no episodes of violence. He was able to maintain 
minimum personal hygiene and had no problems with activities 
of daily living. His memory was normal. 

The April 2007 VA examiner found him capable of managing his 
financial affairs and diagnosed him with dysthymic disorder. 
A GAF score of 60 was assessed. The examiner further found no 
total occupational and social impairment due to his 
disability. There were also no deficiencies to judgment, 
thinking, family relations, work, mood, or school due to his 
symptoms. There was no occasional decrease in work efficiency 
or intermittent periods of inability to perform occupational 
tasks due to his psychiatric disorder symptoms, including 
routine behavior, self-care, and normal conversation. 
Finally, there were no signs and symptoms that were transient 
or mild and decreased work efficiency and ability, in times 
of significant stress. The examiner found his mental disorder 
symptoms to be controlled by continuous medication.

The Veteran's former employer reported, in July 2006, that 
the Veteran had retired from his work as a U.S. Postal 
Carrier. His employer or supervisor noted that the Veteran 
had lost no time during his last year of employment due to 
his disability and no concessions were made due to it. 

The Board finds that the Veteran's service-connected 
psychiatric disorder, including depressive neurosis, with 
anxiety features, in remission, has not worsened to the level 
of a 50 percent evaluation, indicated by occupational and 
social impairment with reduced reliability and productivity. 
Rather, his overall symptoms associated with his service-
connected psychiatric disorder are more indicative of a 30 
percent evaluation, indicated by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and normal conversation. 

A 30 percent evaluation has been supported by the Veteran's 
symptoms, including his depressed mood and anxiety, which is 
of evidence throughout the record. In his March 27, 2004 
private medical record, from M.R.O., his examiner found his 
mood to be slightly down and anxious, as did his subsequent 
VA medical records, including a May 2005 VA screening note 
Sleep impairment was also noted, indicating a 30 percent 
evaluation, in his March 29, 2004 private medical record from 
M.R.O., and in his February 2005 VA consult. 

The Board notes that the Veteran has exhibited some more 
severe psychiatric symptoms that could be indicative of a 
higher rating. However, both the Veteran and his examiners, 
as indicated in his April 2004 VA examination, a February 17, 
2006 VA progress note, and his April 2007 VA examination have 
reported that many of his symptoms are due to outside life 
tensions, including money problems and health problems, as 
well as specifically due to his alcohol use and his CVA. Such 
outside stressors do not entitle the Veteran to an increased 
rating based on their affects on his service-connected 
psychiatric disorder. See Johnston v. Brown, 10 Vet. App. 80, 
86 (1997) (The Court held that increased ratings for the 
aggravation of service connected conditions by non-service 
connected injuries are not allowed.). 

Furthermore, the Veteran's service-connected psychiatric 
disorder has not exhibited occupational and social impairment 
with reduced reliability and productivity due to his symptoms 
such that a 50 percent evaluation could be determined, 
without consideration of the symptoms specifically attributed 
to his non-service-connected disabilities or activities. For 
example, the Veteran tied his depression to his pension 
income in his April 2004 VA examination and also related his 
depressive symptoms to his physical limitations. He further 
reported that his feelings of sadness worsened after his CVA. 
The Veteran himself thus indicated that his worsening 
symptoms were due to non-service connected injuries and 
outside circumstances.

The record also indicates that he is generally functioning 
satisfactorily, such that a 30 percent evaluation was 
demonstrated, but did not exhibit many symptoms that would be 
indicative of a 50 percent evaluation. His March 27, 2004 
private medical record, from M.R.O., noted that he was able 
to handle daily life tensions and able to partially establish 
an adequate budget. Additionally, the Veteran was repeatedly 
found to be oriented times three and to have no impairment of 
thought processes or communication, as indicated in his April 
2004 VA examination. Furthermore, his April 2007 VA examiner 
found him able to maintain minimum personal hygiene and to 
have no problems with activities of daily living. His memory 
was normal and he was capable of managing his financial 
affairs, though diagnosed with dysthymic disorder. The 
examiner further found no total occupational and social 
impairment and no deficiencies to judgment, thinking, family 
relations, work, mood, or school due to his symptoms. The 
examiner found his mental disorder symptoms to be controlled 
by continuous medication.

Additionally, although the record indicates some reports of 
severe symptoms, such isolated reports are not supported by 
the overall record of the Veteran's functioning. The Veteran 
has reported suicidal ideation and had prior suicidal 
attempts; however, even after the self-inflicted superficial 
laceration of the forearm, reported in a June 23, 2005 VA 
consult, he stated that he had not intended to kill himself, 
though he wanted to feel pain. The majority of his treatment 
records indicate denials of suicidal ideation, including the 
more recent August 2005 and April 2007 VA examinations. 

Additionally, although the Veteran reported in a May 2005 VA 
screening note that he heard voices and saw shadows that were 
not present, that note was the only indication of record of 
such delusions or hallucinations. His prior and subsequent 
reports, including the February 2005 VA consult and April 
2007 VA examination found the Veteran to deny auditory and 
visual hallucinations. 

The Veteran's PTSD symptoms do not rise to the level of a 50 
percent evaluation. His GAF scores have ranged from a low of 
40, assessed by Dr. J.M.C. in February 2006 to 65, by a 
February 2005 VA examiner, with the majority of scores 
assessed being 60. Although, the February 2006 GAF score 40 
indicates some impairment of reality testing or 
communication, the February 2006 VA record from the same time 
period found the Veteran to have a normal thought content, 
mood, and affect. Such findings are not consistent with 
symptoms associated with a GAF of 40. Additionally, his 
thought process was coherent, relevant, and logical. He was 
also found to be oriented to all spheres, have an intact 
memory, and fair insight and judgment. At best, the GAF of 40 
assessed by Dr. J.M.C. appears to reflect an isolated and 
very short-term intensification of symptoms that most likely 
developed as a result of factors unrelated to his service-
connected psychiatric disorder.  Indeed, as noted above, 
contemporaneous VA psychiatric records are not supportive of 
Dr. J.M.C.'s assessment of a GAF of 40. 

Overall, the Veteran's symptoms are more indicative of 
symptomatology consistent with the assigned 30 percent 
rating, as demonstrated by his repeatedly being assessed with 
a GAF score of 60, which roughly equates to the criteria of a 
30 percent rating under Diagnostic Code 9433. Additionally, 
his most recent VA examination, in April 2007, assessed him 
with a GAF score of 60, which is in line with finding of 
moderate symptoms and a 30 percent evaluation.

The Veteran has reported symptoms more closely associated 
with a 30 percent evaluation, such as depressed mood, 
anxiety, and chronic sleep impairment, indicative of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks. To the extent the veteran suffers 
from more serious symptoms, at least in part, are related to 
his non-service connected disabilities and outside 
circumstances, and thus cannot be used in rating his service-
connected psychiatric disorder. Additionally, the isolated 
reports of more severe symptoms were not supported by the 
overall record, which indicates that the Veteran is generally 
functioning satisfactorily. 

Finally, the disability does not warrant referral for extra-
schedular consideration. In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made 38 C.F.R§ 3.321(b)(1). 
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id. If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R§ 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization). If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating. Id.  In this case, as there is no evidence 
to show that the veteran's service-connected psychiatric 
disorder is not shown to cause frequent hospitalization or 
marked interference with employment, referral for 
determination of whether an extra-schedular rating should be 
assigned in not warranted.


ORDER

Entitlement to rating evaluation of in excess of 30 percent 
for the veteran's psychiatric disorder, including depressive 
neurosis, with anxiety features, in remission, is denied. 



____________________________________________
JONATHAN BKRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS. TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision. The Board may also choose to remand an issue or issues to the 
local VA office for additional development.  If the Board did this in your 
case, then a "Remand" section follows the "Order.". However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."

If you are satisfied with the outcome of your appeal, you do not need to do 
anything. We will return your file to your local VA office to implement the 
BVA's decision. However, if you are not satisfied with the Board's decision 
on any or all of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of importance: 

*	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
*	File with the Board a motion for reconsideration of this decision
*	File with the Board a motion to vacate this decision 
*	File with the Board a motion for revision of this decision based on 
clear and unmistakable error

Although it would not affect this BVA decision, you may choose to also: 

*	Reopen your claim at the local VA office by submitting new and 
material evidence

There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office None of these things 
is mutually exclusive - you can do all five things at the same time if you 
wish. However, if you file a Notice of Appeal with the Court and a motion 
with the Board at the same time, this may delay your case because of 
jurisdictional conflicts If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission.

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848.

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office.

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA clearly explaining why you believe that the BVA committed an obvious 
error of fact or law, or stating that new and material military service 
records have been discovered that apply to your appeal. It is important 
that such letter be as specific as possible. A general statement of 
dissatisfaction with the BVA decision or some other aspect of the VA claims 
adjudication process will not suffice.  If the BVA has decided more than 
one issue, be sure to tell us which issue(s) you want reconsidered Issues 
not clearly identified will not be considered. Send your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
Jun 
2008
 
4597
Page 
1
CONTINUED

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.

How do I file a motion to vacate?  You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence. Send this motion to the address above for the 
Director, Management and Administration, at the Board Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision.

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error?  You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE). Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time.

How do I reopen my claim?  You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim. However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R3.156(a).

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge VA 
approves these organizations to help Veterans, service members, and 
dependents prepare their claims and present them to VA An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: http://www.va.gov/vso. You can also choose to be represented 
by a private attorney or by an "agent."  (An agent is a person who is not a 
lawyer, but is specially accredited by VA.). 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court. Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants. This information, as well as 
information about free representation through the Veterans Consortium Pro 
Bono Program (toll free telephone at: (888) 838-7727), is also provided on 
the Court's website at:  http://www.vetapp.uscourts.gov.

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement has 
been filed with respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007 See 38 U.S.C5904; 38 
C.F.R14.636. If the notice of disagreement was filed before June 20, 2007, 
an attorney or accredited agent may charge fees for services, but only 
after the Board first issues a final decision in the case, and only if the 
agent or attorney is hired within one year of the Board's decision. See 38 
C.F.R14.636(c)(2).

The notice of disagreement limitation does not apply to fees charged, 
allowed, or paid for services provided with respect to proceedings before a 
court VA cannot pay the fees of your attorney or agent, with the exception 
of payment of fees out of past-due benefits awarded to you on the basis of 
your claim when provided for in a fee agreement.

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan See 38 U.S.C5904; 38 C.F.R14.636(d).

Filing of Fee Agreements:  In all cases, a copy of any fee agreement 
between you and an attorney or accredited agent must be sent to the 
Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee 
agreement or expenses charged by your agent or attorney for reasonableness. 
You can also file a motion requesting such review to the address above for 
the Office of the General Counsel See 38 C.F.R14.636(i); 14.637(d).

VA 
FORM
Jun 
2008 
 
4597
Page 
2
SUPERSEDES VA FORM 4597, Oct 2007, WHICH WILL NOT BE 
USED



